Bockes, J.:
The ruling of the court at the circuit excluding the defendant’s offer of proof was grounded on the insufficiency of their answer to the complaint. The learned judge held, aud as I think correctly, that the matter of defense pi’oposed to be proved was inadmissible, because not pleaded. There was no motion to amend the answer, although its insufficiency was pointed out and made the basis of objection. The defendant must therefore be deemed to have elected at the trial to stand by it in its then present form. The question then on this appeal is simply whether the defense — the matter of proof proposed to be put in — was admissible under the averments of the answer. It seems to me very plainly that it was not. The action was for the taking and converting by the defendants (or by their direction) of the plaintiff’s property. The answer was, first, general denial, and secondly, that the property was owned by Charles and Samuel Klinger. Such was the entire answer. It amounted simply to a general denial. It only put in issue the plaintiff’s title; that is, the taking of the property by the defendants from the plaintiff’’s possession and its value. The defendants did not set up title in themselves nor title in another or others with right of possession, and connect themselves at *606all, as principals, agents or otherwise, with such title and right. These were matters of affirmative defense, and consequently should be averred in the pleading to be available on the trial. The plaintiff made her case on proof that the property was taken by the defendants (or by their direction) from her possession — here, from her agent or bailee whose possession was her possession — valued at $135.68. The defendants were now called upon to make defense. On the proof they stood as wrong-doers. They could not take the property from the plaintiff’s possession, even if she had no title to it, without showing either title in themselves or title in another, with right of possession, and connecting themselves in some way with such title and right. But neither of these defenses was set up in the answer, hence proof in their support, or in support of either •of them, was inadmissible under the pleading, as was correctly held by the learned judge. They did not propose to gainsay the plaintiff’s possession, that is, they did not offer to show that the plaintiff had not in fact possession. Her possession was not disputed. Had this been done, the case would have been materially different from what it is. No evidence was excluded tending to show that the property was not in the plaintiff’s actual possession when taken by the defendants; but the offer of the defendants was to justify their action in taking the property from the plaintiff’s possession, by showing that they had a right so to do. This defense was not set up in the answer.
But it is suggested that the plaintiff had herself put in proof which went part way to establish the defendant’s proposed defense. Admit this, and the difficulty is not removed. An insufficient pleading cannot be made good by proof only. But the plaintiff had a right to stop at any point in the putting in of the proof and object to all further evidence necessary to make out the proposed defense, on the ground that the defense was not set up in the answer, or might, under permission from the court, wait until the evidence was all in, and then move to strike it out, because inadmissible under the pleadings. In this case the objection to the defense, because not pleaded, was interposed before all the necessary proof to its establishment was put in. This was just as fatal to the proposed defense, if the ground of objection was well based, as if no proof whatever had been put in going part way to its *607.establishment. Without further considering the case, I will express my concurrence in the opinion of my brother Landón, and yote for affirmance.
Learned, P. J., dissented.
Judgment affirmed, with costs.